          Case 1:20-cv-00994-RA Document 24 Filed 10/29/20 Page 1 of 8

                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 10-29-20

 RANDY SWINSON,

                               Plaintiff,

                        v.
                                                                   20-cv-994 (RA)
 CITY OF NEW YORK, WARDEN
 “SWARUEZ,” DEP. WARDEN “BAILEY,”                                      ORDER
 C.O. “WILLIAMS,” Grievance Officer, JANE
 DOE SECURITY DEPUTY WARDEN, AND
 JANE DOE, Supervisor of Social Service,

                               Defendants.

RONNIE ABRAMS, United States District Judge:

       On October 28, 2020, Defendant City of New York submitted a letter providing the

identifies of—and service information for—two members of the Department of Correction who

were, upon information and belief, employed at the Manhattan Detention Complex (“MDC”) as

the Security Deputy Warden and the Supervisor of Social Services between January and

February 2020. See Dkt. 23.

       Pursuant to the Court’s May 18, 2020 order, see Dkt. 8, within thirty days of receiving

the information provided by the City, Plaintiff must file a second amended complaint naming the

newly identified defendants. The second amended complaint will replace, not supplement, the

original and amended complaints. A second amended complaint form that Plaintiff should

complete is attached to this Order. Once Plaintiff has filed a second amended complaint, the

Court will screen it and, if necessary, either request that the newly identified defendants waive

service or direct service on them.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.
         Case 1:20-cv-00994-RA Document 24 Filed 10/29/20 Page 2 of 8




SO ORDERED.
Dated:   October 29, 2020
         New York, New York

                                       Ronnie Abrams
                                       United States District Judge




                                       2
               Case1:20-cv-00994-RA
               Case 1:20-cv-00994-RA Document
                                     Document24
                                              8 Filed
                                                Filed05/18/20
                                                      10/29/20 Page
                                                               Page43of
                                                                      of98




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                               Yes       No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
                Case1:20-cv-00994-RA
                Case 1:20-cv-00994-RA Document
                                      Document24
                                               8 Filed
                                                 Filed05/18/20
                                                       10/29/20 Page
                                                                Page54of
                                                                       of98




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
       Violation of my federal constitutional rights

       Other:

II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                   Middle Initial              Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                     State                       Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
       Pretrial detainee
       Civilly committed detainee
       Immigration detainee
       Convicted and sentenced prisoner
       Other:




                                                                                               Page 2
          Case1:20-cv-00994-RA
          Case 1:20-cv-00994-RA Document
                                Document24
                                         8 Filed
                                           Filed05/18/20
                                                 10/29/20 Page
                                                          Page65of
                                                                 of98




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
          Case1:20-cv-00994-RA
          Case 1:20-cv-00994-RA Document
                                Document24
                                         8 Filed
                                           Filed05/18/20
                                                 10/29/20 Page
                                                          Page76of
                                                                 of98




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
          Case1:20-cv-00994-RA
          Case 1:20-cv-00994-RA Document
                                Document24
                                         8 Filed
                                           Filed05/18/20
                                                 10/29/20 Page
                                                          Page87of
                                                                 of98




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
           Case1:20-cv-00994-RA
           Case 1:20-cv-00994-RA Document
                                 Document24
                                          8 Filed
                                            Filed05/18/20
                                                  10/29/20 Page
                                                           Page98of
                                                                  of98




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
